HEDRICK, Judge.
The defendant, Ralph M. Haith, was charged in a bill of indictment, proper in form, with felonious escape.
The record affirmatively discloses that the defendant, represented by court appointed counsel, freely, understandingly, and voluntarily pleaded guilty to the charge of felonious escape. The judgment imposing a prison sentence of twenty-four months is within the limits prescribed by statute for the offense charged. G.S. 148-45.
We have carefully reviewed the record and no prejudicial error appears on the face thereof. The judgment is
Affirmed.
Judges Britt and Parker concur.